                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD CHAMBERS,                                       CIVIL ACTION
    Plaintiff,

        v.                                             N0.18-5200

GEN CE BRINKLEY, et al.,
     Defendants.

                                       MEMORANDUM

KEARNEY,J.                                                                      December 28, 2018

        Gerald Chambers claims Philadelphia County Judge Genece (misspelled "Gence")

Brinkley deprived him of his civil rights by imposing repeated sentences upon him for violating

terms of his state probation within her jurisdiction. He also claims the Pennsylvania Department

of Corrections and the City of Philadelphia violated his civil rights as an incarcerated citizen. 1 He

also referred to Secretary John Wetzel of the Pennsylvania Department of Corrections as a

defendant in the body of his Complaint, although he failed to name Mr. Wetzel as a defendant in

the caption.

       Presently incarcerated, he moves for leave to proceed informa pauperis. 2 After review,

we grant Mr. Chambers leave to proceed in forma pauperis but must dismiss his prose Complaint

for failure to state a claim against all Defendants with leave only to amend if he can timely plead

claims against Secretary Wetzel and the City.

I.     Plead facts and information from the public dockets.

       Mr. Chambers seeks damages for violations of his due process rights under the Fourteenth

Amendment and the Eighth Amendment. 3 He alleges Judge Brinkley "unlawfully continued to

sentence, and resentence [him] for probation, which was expired long ago." 4 Mr. Chambers claims
every time he was in custody, Judge Brinkley "would bring him before the court and impose[] a

new sentence. " 5 He claims the City of Philadelphia participated by bringing him "before the court

in handcuff1 s] and [causing him to] suffer in the county prison under deplorable conditions, and

the constant fear of violence and abuse." 6 Mr. Chambers claims Secretary Wetzel "allowed [him]

to be imprisoned in the state prisons without proper review of the commitment papers and ensuring

that [he] was not imprisoned unlawful[ly] under the DOC." 7

        Mr. Chambers swears these violations began in 2005. 8 Public dockets reflect in 2005, Mr.

Chambers pled guilty to two separate charges of retail theft. 9 Judge Brinkley sentenced him to a

maximum of a year of incarceration, to be followed by two years of probation, on each charge. 10

In September 2018, Judge Brinkley found Mr. Chambers violated his probation in each matter and

sentenced him a minimum of two and a maximum of four years of confinement. In Docket No.

CP-51-CR-0804661-2005, she ruled Mr. Chambers' confinement would be followed by a

maximum of three years of probation; in Docket No. CP-51-CR-0804641-2005, she ruled the

period of confinement would be followed by a maximum of five years of probation. 11

       In January 2016, Judge Brinkley revoked Mr. Chambers' probation in both matters because

of a technical violation. 12 In Docket No. CP-51-CR-0804641-2005, she sentenced Mr. Chambers

to a minimum of 11 months and 15 days and a maximum of 23 months of confinement, to be

followed by a maximum of 12 months of probation. In Docket No. CP-51-CR-0804661-2005, she

sentenced Mr. Chambers to a maximum of three years of probation.            She also ordered Mr.

Chambers to complete ninety days in the Options program at Hoffman Hall in both matters. 13

       In September 2017, Judge Brinkley revoked Mr. Chambers' probation in Docket No. CP-

51-CR-0804641-2005.14 She sentenced him to 6-12 months of confinement, with immediate

parole to the Return Program as soon as a bed was available. 15 In the other matter, Judge Brinkley



                                                2
sentenced Mr. Chambers to a maximum of three years of probation, to run consecutively to the

revocation sentence imposed in Docket No. CP-51-CR-0804641-2005. 16                In April 2018, Judge

Brinkley again found Mr. Chambers to be in technical violation of his probation in Docket No.

CP-51-CR-0804661-2005. 17 She sentenced him to a minimum of a year and 6 months to a

maximum of 3 years of incarceration. 18 She found Mr. Chambers violated probation in his other

matter, but assessed no further penalty. 19

        Mr. Chambers now seeks damages alleging these repeated sentences for probation

violations and the City and Department of Corrections' treatment of him violates his Eighth and

Fourteenth Amendment rights, claiming his "liberty interest has been violated" and he has been

suffering "mental and psychological stress."20 He alleges Judge Brinkley "continued to sentence

[him] to prison when she had no jurisdiction, authority or legal right ... to do so."21

II.     Analysis

            A. We grant Mr. Chambers leave to proceed in/orma pauperis.

        We grant Mr. Chambers leave to proceed in forma pauperis as he is incapable of paying

the     fees     to     commence         this     civil     action. 22         Under       28     U.S.C.

§ 1915(e)(2)(B), we dismiss the Complaint if it, inter alia, is frivolous or fails to state a claim. A

complaint is frivolous ifit "lacks an arguable basis either in law or in fact," 23 and is legally baseless

if it is "based on an indisputably meritless legal theory. " 24

        Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure l 2(b)( 6), 25

which requires we determine whether the complaint contains "sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face." 26 Conclusory allegations do not




                                                    3
suffice. 27 We may also consider matters of public record. 28 As Mr. Chambers is proceeding pro

se, we construe his allegations liberally. 29

        B.      We dismiss Mr. Chambers' civil rights claims.

        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." 30 We consider Mr. Chambers' claims

against each Defendant in turn.

                1. We dismiss claims against Judge Brinkley with prejudice.

       Judges are entitled to absolute immunity from civil rights claims based on acts or omissions

taken in their judicial capacity, so long as they do not act in the complete absence of all

jurisdiction. 31 Mr. Chambers is suing Judge Brinkley based upon her rulings in his state criminal

proceedings. We have no basis to find a complete absence of all jurisdiction. If Mr. Chambers

believes the judge exceeded her authority under state law, he may attempt to seek redress in the

state court. But he cannot sue her under the civil rights laws when she delivered sentences within

the scope of her jurisdiction. As Mr. Chambers has sued Judge Brinkley for acts taken in her

judicial capacity, judicial immunity applies and there is no legal basis for Mr. Chambers' lawsuit

against her. We dismiss claims against Judge Brinkley with prejudice.

               2. We dismiss claims against the Department of Corrections with prejudice.

       Mr. Chambers sues the Pennsylvania Department of Corrections. He cannot maintain his

claims against the Department, however, because the entity may not be sued under§ 1983 given

it "shares in the Commonwealth's Eleventh Amendment immunity." 32 Mr. Chambers' claims

against the Department of Corrections must be dismissed with prejudice.




                                                4
                3. We dismiss claims against the City without prejudice.

        To maintain a§ 1983 claim against the City of Philadelphia, Mr. Chambers must allege the

City's policies or customs caused the alleged constitutional violation. 33 He "must identify [the]

custom or policy and specify what exactly that custom or policy was" to satisfy the pleading

standard. 34

        Mr. Chambers fails to suggest a City policy or custom caused the alleged violations of his

rights. Rather, he vaguely suggests the City "participated" by bringing him before the court while

handcuffed and by keeping him "in the county prison under deplorable conditions."35

        Mr. Chambers may plead a custom or policy or sue officers who violated his civil rights.

His present complaint does not meet this standard. We dismiss his present civil rights claims

against the City of Philadelphia without prejudice.

                4. We dismiss possible claims against Secretary Wetzel.

        Mr. Chambers did not include Mr. Wetzel as a Defendant in the caption of his Complaint.

We do not know if Mr. Chambers seeks to proceed against him. In any event, Mr. Chambers fails

to state a claim for relief against Secretary Wetzel.

        "Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official's own individual actions, has violated

the Constitution. " 36 There are "two general ways in which a supervisor-defendant may be liable

for unconstitutional acts undertaken by subordinates. " 37 First, a supervisor may be liable if he or

she "'with deliberate indifference to the consequences, established and maintained a policy,

practice or custom which directly caused [the] constitutional harm." 38 "Second, a supervisor may

be personally liable under § 1983 if he or she participated in violating the plaintiffs rights, directed




                                                   5
    others to violate them, or, as the person in charge, had knowledge of and acquiesced in the

    subordinate's unconstitutional conduct." 39

           Mr. Chambers appears to name Secretary Wetzel because he "allowed [him] to be

imprisoned in the state prisons without proper review of the commitment papers and ensuring that

    [he] was not imprisoned unlawful[ly] under the DOC."40 This generalized, speculative allegation

is insufficient for imposing liability against Secretary Wetzel. Mr. Chambers needs to plead with

much greater specificity against Secretary Wetzel if he wishes to proceed on a civil rights claim

against him. We dismiss Mr. Chambers' claims against Secretary Wetzel without prejudice.

III.       Conclusion

           In the accompanying Order, we grant Mr. Chambers leave to proceed in forma pauperis

and dismiss his Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. His

claims against Judge Genece Brinkley and the Department of Corrections are dismissed with

prejudice. His claims against the City of Philadelphia and Secretary Wetzel are dismissed without

prejudice to Mr. Chambers timely filing an amended complaint consistent with this Memorandum

and under the terms of our accompanying Order.




1
    ECF Doc. No. 2.
2
    ECF Doc. No. 1.
3
 ECF Doc. No. 2 at 5. The Court uses the pagination assigned to the Complaint by the CM/ECF
docketing system.
4
    Id at 6.




                                                  6
8
     Id.at7.

9 Commonwealth v. Chambers, Docket Nos. CP-51-CR-0804661-2005 & CP-51-CR-0804641-
2005 (Phila. Ct. Common Pleas).

 JO   Id.

II    Id.

12    Id.

13    Id.

14
      Commonwealth v. Chambers, Docket No. CP-51-CR-0804641-2005.

15    Id.

16
      Commonwealth v. Chambers, Docket No. CP-51-CR-0804661-2005.

11    Id.

1s    Id.

19
      Commonwealth v. Chambers, Docket No. CP-51-CR-0804641-2005.
20
      ECF Doc. No. 2 at 5.
21
      Id. at 9.
22
  As Mr. Chambers is a prisoner, he is obligated to pay the $350.00 filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
23
      Neitzke v. Williams, 490 U.S. 319, 325 (1989).
24
      Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).
25
      See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).
26
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

21    Id.


                                                   7
28
     Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).
29
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
30
     West v. Atkins, 487 U.S. 42, 48 (1988).
31
  See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Harvey v. Loftus, 505 F. App'x 87, 90
(3d Cir. 2012) (per curiam); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam).
32
     Lavia v. Pa. Dep 't of Corr., 224 F .3d 190, 195 (3d Cir. 2000).
33
  See Monell v. Dep't of Soc. Servs. of NY, 436 U.S. 658, 694 (1978); Natale v. Camden Cty.
Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003).
34
     McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).
35
     ECF Doc. No. at 6.
36
     Iqbal, 556 U.S. at 676.
37
  Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds
by Taylor v. Barkes, 135 S. Ct. 2042 (2015).

38
  Id. (quoting A.M ex rel. JMK. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.
2004) (alteration in original)).

39   Id.

40
     ECF Doc. No. 2 at 6.




                                                   8
